 Case 18-03249 Document 10 Filed in TXSB on 11/08/18 Page 1 of 2



               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


 In re:                                  §
                                         §   Chapter 11
 VANGUARD NATURAL                        §
 RESOURCES, LLC, et al.,                 §   Case No. 17-30560
                                         §
                          Reorganized    §   (Jointly Administered)
 Debtors.                                §
                                         §
                                         §
 Vanguard Operating, LLC,                §
                                         §
                          Plaintiff,     §
                                         §
          v.                             §
                                         §
 Sublette County Treasurer, Wyoming      §   Adv. No. 18-03244
 Natrona County Treasurer, Wyoming       §   Adv. No. 18-03245
 Campbell County Treasurer               §   Adv. No. 18-03246
 Johnson County Treasurer, Wyoming       §   Adv. No. 18-03247
 Carbon County Treasurer, Wyoming        §   Adv. No. 18-03248
 Park County Treasurer, Wyoming          §   Adv. No. 18-03249
 Sweetwater County Treasurer,            §   Adv. No. 18-03250
 Wyoming                                 §
                                         §
                          Defendants.    §

                 UNOPPOSED MOTION FOR CONTINUANCE

       Defendants by and through the undersigned counsel moves for a
continuance of the scheduling conference previously scheduled for November 26,
2018 at 3:00 p.m. (prevailing Central Time) in each of the above-referenced
adversary proceedings, and would state as follows:

       1.     On August 22, 2018, the Court entered a scheduling order in each
of the above-captioned adversary proceedings setting a pretrial conference for
November 6, 2018 at 1:30 p.m.

        2.    Subsequently, on October 31, 2018, the scheduling conference was
reset to November 26, 2018 at 3:00 p.m.



                                              1
USA01\12288892.2\C762035\2397458
 Case 18-03249 Document 10 Filed in TXSB on 11/08/18 Page 2 of 2



       3.       Since then, it has come to the attention of Defendants’ counsel that
the investiture of the newest bankruptcy judge to the Northern District of Texas,
Judge-Select Lee Morris, is scheduled for the same afternoon as the upcoming
scheduling conference in this case. Accordingly, Defendants request a brief
continuance of the scheduling conference to December 12, 2018, to permit
counsel to attend the investiture.

        4.      The undersigned counsel has conferred with counsel for the
Plaintiff and is informed that Plaintiff does not oppose the requested continuance.

          5.    This motion is not sought for delay only, but so that justice may be
served.

       WHEREFORE, Defendants request that the scheduling conference be
rescheduled for December 12, 2018 at 1:30 p.m. (prevailing Central Time).

Dated: November 8, 2018.              Respectfully submitted,


                                       By: /s/ Michael P. Cooley
                                          Keith M. Aurzada
                                          Michael P. Cooley
                                          Lindsey L. Robin
                                          BRYAN CAVE LEIGHTON PAISNER LLP
                                          2220 Ross Avenue, Suite 3300
                                          Dallas, TX 75201
                                          T: 214.721.8000
                                          F: 214.721.8100
                                          keith.aurzada@bclplaw.com
                                          michael.cooley@bclplaw.com
                                          lindsey.robin@bclplaw.com

                                       Counsel for Defendants

                           CERTIFICATE OF SERVICE

       I certify that on November 8, 2018, I caused a copy of the foregoing
document to be served by the Electronic Case Filing System for the United States
Bankruptcy Court for the Southern District of Texas upon each party registered to
receive ECF notices in the above-captioned adversary proceedings.


                                       /s/ Michael P. Cooley
                                      Michael P. Cooley

                                                 2
USA01\12288892.2\C762035\2397458
